The Honorable James B. Argue State Senator 5905 Forest Place, #210 Little Rock, Arkansas 72207-5245
Dear Senator Argue:
This official Attorney General opinion is issued in response to your recent question regarding the Board of Trustees for the Arkansas School for the Deaf and the Arkansas School for the Blind.
You have presented the following question:
  Does the Arkansas General Assembly (in light of Amendment 33 to the Arkansas Constitution, or any other constitutional provision) have the authority to increase the size of the Board of Trustees for the Arkansas School for the Deaf and the Arkansas School for the Blind and merge them into one governing body?
It is my understanding that under the provisions of A.C.A. § 6-43-101, A.C.A. § 25-17-201, and A.C.A. § 25-17-205, the School for the Blind and the School for the Deaf are already governed by a single board of trustees, which consists of five members. It is my opinion that under the provisions of Amendment 33, § 3, to the Arkansas Constitution, the number of members of that board cannot be increased.
That constitutional provision states:
 § 3. Increase or decrease of members of board or commission prohibited.
  The membership of any such board or commission1 now in existence shall not be increased or decreased in number after the effective date of this amendment nor shall the number of members of any such board or commission created after this amendment is in operation be increased or decreased subsequent to its creation.
ARK. CONST., am. 33, § 3.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 The institutions governed by Amendment 33 are "all charitable, penal or correctional institutions and institutions of higher learning of the State of Arkansas. . . ." ARK. CONST., am. 33, § 1.